Citation Nr: 0600972	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-13 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of basic eligibility for nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from July 1976 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2005.


FINDINGS OF FACT

1.  The veteran served on active duty from July 1976 to July 
1980.

2.  The veteran originally sought to establish basic 
eligibility for nonservice connected disability pension 
benefits in June 1986.  

3.  His claim was denied in August 1986.  The veteran failed 
to perfect an appeal.

4.  The veteran sought to reopen his claim several times.  A 
claim for basic eligibility for nonservice-connected 
disability pension benefits was denied in January 2000.  This 
was the last final denial on any basis.

5.  The evidence received since the January 2000 decision is 
new, but it does not raise a reasonable possibility of 
substantiating the underlying claim of basic eligibility for 
nonservice-connected disability pension benefits.






CONCLUSION OF LAW

The additional evidence presented since the January 2000 
decision is not new and material, and the claim of 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits has not been reopened.  38 
U.S.C.A. §§ 1521, 5108 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 
3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic eligibility for pension benefits exists when a veteran 
has active service of 90 days or more during a period of war; 
has active service during a period of war and was discharged 
or released from such service for a service-connected 
disability; for a period of 90 consecutive days or more and 
such period began or ended during a period of war; or for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521 (West 2002); 38 C.F.R. § 3.3 (2005).

In this case, the veteran entered onto active duty in July 
1976 and was separated in July 1980.  The veteran had no 
other active military service.

The periods of war are defined at 38 C.F.R. § 3.2 (2005).  
The veteran's active military service occurred between two 
periods of war.  The Vietnam era that ended on May 7, 1975, 
and the Persian Gulf War that began on August 1, 1990.  
38 C.F.R. § 3.2(f), (i).  

The veteran originally submitted a claim of entitlement for 
basic eligibility for nonservice-connected disability pension 
benefits in June 1986.  The claim was denied by the RO in 
August 1986.  The veteran did not submit a notice of 
disagreement and the decision became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2005).  The veteran attempted to reopen 
his claim on several occasions.  The last denial occurred in 
January 2000.  The veteran again did not submit a notice of 
disagreement and the decision became final.  As a result, 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits may now be considered on the 
merits only if new and material evidence has been received 
since the time of the last adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 2000 RO 
decision consisted of the veteran's DD 214, VA 
disability/pension claim of the veteran, received in June 
1986, VA Form 21-2680, Examination For Housebound Status Or 
Permanent Need For Regular Aid and Attendance, dated in June 
1986, VA discharge summary, dated in June 1986, VA Form 21-
4176, Report of Accidental Injury and police report, received 
in July 1986, statements from the veteran dated in January 
1987, April 1990, and November 1999.

The veteran's initial claim was denied because he did not 
have qualifying service during a period of war.  He submitted 
no additional pertinent evidence, other than his statements, 
after the initial denial in August 1986.  His claim continued 
to be denied on the basis of no wartime service.  

The veteran submitted his latest claim in October 2003.  The 
evidence added to the record consists of the veteran's 
October 2003 claim, a statement dated in January 2004, and 
hearing testimony from June 2005.

The evidence is new to the record.  However, the evidence 
does not change the basic problem in this case - the 
veteran's lack of wartime service.

The veteran has not had any additional military service since 
his separation in July 1980.  The veteran described the 
extent of his injuries and his need for additional 
compensation in his statement of January 2004.  He testified 
at his hearing in June 2005 that he believed he was owed 
something for his service.  He also said that he did not have 
enough money and that VA pension benefits would help him as 
he was totally disabled from injuries he received in a motor 
vehicle accident in 1986.  

The Board acknowledges the veteran's arguments and 
sentiments.  However, the evidence added to the record is not 
material to the issue.  The evidence does not go to an 
unestablished fact and does not raise a reasonable 
possibility of substantiating the claim.  The veteran does 
not have the required qualifying wartime service.  The 
veteran's application to reopen his claim of entitlement for 
basic eligibility for nonservice-connected disability pension 
benefits is denied..

In deciding this case the Board has considered the 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)) and VA's implementing 
regulations.  (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005)).  

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking to reopen a previously denied 
claim of entitlement to nonservice-connected disability 
pension benefits.  

Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  

The veteran's latest claim was filed in October 2003.  The 
initial VCAA notice letter was not sent until July 2004.  The 
letter notified the veteran of the evidence required to 
substantiate a claim for basic eligibility for nonservice-
connected disability pension benefits.  The veteran was 
informed of what VA was responsible for and what he needed to 
do in substantiating his claim.  The letter advised the 
veteran to submit evidence that he had in his possession that 
would support his claim.  He was informed of the evidence of 
record.

The veteran did not submit any additional documentary 
evidence.  He did testify at a hearing in June 2005.

The veteran was issued a supplemental statement of the case 
that informed him of the basis for the continued denial of 
his claim in April 2004.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been 
provided with notice of what VA would do in developing his 
claim and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the veteran's claim was filed in October 2003 and the 
initial unfavorable rating action occurred in December 2003.  
The required VCAA notice was not provided until July 2004.

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The July 
2004 RO letter provided him with the notice necessary to 
substantiate his claim, and to identify outstanding evidence.  
The letter advised him of his duties and those of VA, and 
advised him to submit his evidence to VA.  

The veteran has not alleged any adverse impact on his ability 
to support his claim as a result of the timing of the 
complete notice.  Moreover, the veteran has presented the 
exact same claim on four prior occasions with the same defect 
in his claim - no wartime service.  

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  The veteran submitted a statement in his behalf 
and testified at a Travel Board hearing in June 2005.  He has 
not identified any additional evidence that would be 
supportive of his claim.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2005).

ORDER

New and material evidence not having been received, the 
application to reopen a claim to establish entitlement to 
basic eligibility for nonservice-connected disability pension 
benefits is denied.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


